Order entered March 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00016-CR

                     VERA ELIZABETH GUTHRIE-NAIL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-80635-2012

                                           ORDER
       The Court GRANTS appellant’s February 28, 2013 motion to extend time to file her

brief. We ORDER appellant’s brief filed as of the date of this order.




                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE